Title: To James Madison from William C. C. Claiborne, 31 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


31 December 1804, New Orleans. “I enclose you a Resolution which has been proposed in the Legislative Council. The Guard alluded to, says the Marquis of Casa Calvo, consists of a Corporal and three men, and is a part of a guard assigned to accompany him on the Line of Demarcation, and that he is appointed a Commissioner of Limits &c.
“The Marquis has been requested by me to discontinue his guard, and informed that his person and property were perfectly secured by the Municipal Laws; but nevertheless if he wished it, he should be furnished with a temporary Guard from the American Troops. My correspondence with the Marquis on this Subject commenced on the eighth of this Month, and to my last letter an answer is not yet returned.
“The Resolution of the Council I consider as premature and improper. I do not think the Marquis is entitled to his Guard; but really it is not an object of serious concern. I know not what negociations may be pending, and I am unwilling to excite irritation on the part of the Spanish Agents. I will do nothing rashly. The Spanish Authorities might (if they pleased) Subject the Americans to great inconvenience in West-Florida.”
Adds in postscript: “A Copy of the Correspondence shall be transmitted you by the next Mail. In a Letter of the 25th. July last, I mentioned to you, the existence of the Marquis’ Guard, & from your silence, I supposed you considered it, as unimportant.”
